Opinion by
Judge Hines :
We can not consider the questions made by counsel for appellant, because there is no assignment of errors.
Civil Code (1876), § 756, provides: “Every appellant or cross-appellant must, by his assignment of errors, specify the particular errors on which he means to rely; and no others shall be alleged by the party or examined into by the court.”
The attempted assignment of error found in the record is as follows: “The defendant, Harned, comes now and assigns for errors, and excepts to the whole of the judgment rendered in this case.” This amounts to no more than an exception to the judgment, and to consider the record upon such an assignment would in effect abrogate the section of the code quoted.
Judgment affirmed.